TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00791-CR



                                    Jeffrey S. Travis, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 31587, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s notice of appeal was filed in this Court on November 25, 2013. On

December 11, we were informed by the court reporter that appellant had not paid for or made

arrangements to pay for the reporter’s record, and on March 13, 2014, we were informed by the trial

court clerk that appellant had not paid for or made arrangements to pay for the clerk’s record. On

April 10, we sent appellant’s retained attorney notice that the clerk’s and reporter’s records were late

and requested that he make arrangements to have the record filed and provide a status report no later

than April 21. We informed counsel that the appeal would be subject to dismissal if he did not

respond by that date. To date, the clerk’s record and reporter’s record have not been filed, and

counsel has not responded in any fashion to our notice. We therefore dismiss the appeal for want

of prosecution. See Tex. R. App. P. 37.3(b) (if no clerk’s record is filed due to non-indigent

appellant’s fault, appellate court may dismiss appeal for want of prosecution).
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 15, 2014

Do Not Publish




                                                 2